Citation Nr: 9907900	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-40 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an increased (compensable) rating for 
residuals of Bell's palsy.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for positive PPD test, 
claimed as tuberculosis.

4. Entitlement to service connection for right knee 
disability.

5. Entitlement to service connection for iritis.

6. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from August 1972 to April 1977 
and from November 1980 to June 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.


FINDINGS OF FACT

1. The veteran's Bell's palsy is manifested by slight 
weakness when blowing air through his cheeks on the left 
as compared to the right.

2. The veteran was a firearms instructor in service.

3. The evidence of record supports a finding that the 
veteran's tinnitus was incurred in service.

4. There is no competent medical evidence of record that the 
veteran currently has active pulmonary tuberculosis or 
other disability that has a nexus to the veteran's in-
service positive PPD test result.

5. There is no competent medical evidence of right knee 
injury or disability in service, or of a current right 
knee disability.

6. There is no competent medical evidence of record that the 
veteran currently has iritis.

7. There is no competent medical evidence of record that the 
veteran had hypertension in service, and no current 
diagnosis of hypertension.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for Bell's palsy 
have not been met.  38 U.S.C.A. 1155 (1991); 38 C.F.R. 
§§ 3.31, 4.124a, Diagnostic Code 8207 (1998).

2. The veteran's tinnitus was incurred during military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

3. The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for positive 
PPD test, claimed as tuberculosis.  38 U.S.C.A. § 5107(a) 
(West 1991).

4. The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for a right 
knee disability.  38 U.S.C.A. § 5107(a) (West 1991).

5. The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for iritis.  
38 U.S.C.A. § 5107(a) (West 1991).

6. The veteran has not presented evidence of a well-grounded 
claim for entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased (compensable) rating for 
Bell's palsy as well as service connection for several other 
disabilities.  In the interest of clarity, each condition 
will be separately addressed in the various subsections 
below.

Increased Rating for Residuals of Bell's Palsy

Initially, the Board notes that the veteran's claim for an 
increased (compensable) rating for Bell's palsy is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, VA has a 
duty to assist the veteran with the development of evidence 
to support his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board is satisfied that all relevant facts have 
been developed and the duty to assist the veteran has been 
fulfilled.

Law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background

The service medical records are associated with the claims 
file.  The veteran was diagnosed with Bell's palsy in 
service.  A noted on the Report of Medical History dated in 
September 1994 reflects that the veteran had Bell's palsy on 
the left side of his face which had resolved.

The veteran underwent a VA neurology examination in August 
1995.  The veteran reported that in 1992, he developed 
tinnitus and sensitivity of hearing of the left ear, followed 
by left facial weakness.  He received treatment in service, 
but told the examiner that he did not feel that his recovery 
was complete.  The examiner noted that the veteran still had 
slight weakness in the closure of his eyelids.  The diagnosis 
was mild overreactivity of the left facial muscles as well as 
questionable weakness in eyelid closure and occasional 
twitching of the periorbital and perioral muscles on the 
left.  The examiner specifically indicated that the findings 
were residuals of left Bell's palsy which had its onset in 
service.

In April 1997, another VA neurological examination was 
conducted.  The examiner noted that eyelid closure was good.  
The only residual was some slight weakness of blowing his 
cheeks on the left as compared to the right.  The diagnosis 
was almost complete recovery of left facial palsy.

Analysis

A 10 percent evaluation under Diagnostic Code 8207 requires 
moderate incomplete paralysis of the seventh (facial) cranial 
nerve.  Severe incomplete paralysis warrants a 20 percent 
rating.  38 C.F.R. 4.124a, Diagnostic Code 8207 (1998).  In 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (1998).

The Board observes that the words "moderate" and "severe" 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".   38 C.F.R. § 4.6 (1998).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

Both the August 1995 and April 1997 VA neurological 
examinations reflect that residuals of Bell's palsy are 
present.  However, the reports reflect that the residuals are 
not productive of functional loss.  See 38 C.F.R. § 4.10 
(1998).  In August 1995, the veteran demonstrated some 
weakness in eyelid closure and occasional twitching of the 
facial muscles.  By April 1997, good closure of the eyelid 
was noted.  The only residual was some slight weakness on 
blowing air through his cheeks on the left as compared to the 
right.  There is no evidence of moderate paralysis of the 
seventh cranial nerve.  The residuals of the service 
connected disability are minimal and do not meet the criteria 
for a compensable evaluation under 38 C.F.R. §§ 4.31 and 
4.124a, Diagnostic Code 8207.

The criteria for a compensable evaluation not having been 
met, the claim for an increased (compensable) rating is 
denied.

Service Connection

Applicable Law and Regulations

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  That 
a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  Certain chronic disabilities, such 
as active tuberculosis and hypertension, will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that a current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings.  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  38 C.F.R. § 
3.310(a) (1998); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Well grounded claims

The threshold question as to all claims presented is whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is a plausible claim which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented. Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

As stated above, when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims stated that "a veteran need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Additional law and VA regulations will be discussed where 
appropriate below.

Entitlement to service connection for tinnitus

Pertinent background

The veteran's DD-214 reflects that the veteran was a firearms 
instructor.

The service medical records are associated with the claims 
file.  In January 1982, the veteran was seen for complaints 
of left ear tinnitus which had been present for several 
weeks.  No decrease in hearing was noted.  The examiner 
indicated that the veteran had an upper respiratory infection 
two weeks prior to the examination.  The diagnosis was 
tinnitus with questionable etiology.  Audiograms dated in 
June 1984, July 1988 and September 1993 are of record.  None 
of those reports indicated the presence of tinnitus.  No 
other report, including the separation examination dated in 
September 1993 or the Report of Medical History dated in 
September 1994, reflect a complaint or diagnosis of tinnitus.

In August 1995, the veteran underwent a VA audiology 
examination.  The veteran's hearing was noted to be normal, 
bilaterally.  There is no indication that the veteran 
complained of tinnitus at the time of the audiology 
examination.  However, he also underwent a general VA medical 
examination the same day at which he did claim that he had 
ringing in his left ear.  He reported that the presence of 
the ringing was constant, but that it varied in intensity.  
The diagnosis was tinnitus.  Several days later, the veteran 
underwent a VA neurological examination related to his 
diagnosis of Bell's palsy.  At that examination, the veteran 
reported that in 1992 he developed tingling in the left ear.  
He said that after he noticed the tingling, his hearing 
became quite sensitive after which he developed left facial 
weakness.  The examiner noted that the veteran still had some 
ringing in the left ear.  

The veteran underwent a VA neurological examination related 
to Bell's palsy in April 1997.  During the examination, the 
veteran noted that his left ear became hypersensitive to 
sound.  However, no mention of tinnitus was made at this 
examination.

Analysis

Initially, the Board has determined that the veteran's claim 
is well grounded.  The Board finds that the evidence has been 
developed and that VA has fulfilled its duty to assist the 
veteran in the development of his claim.  See 38 U.S.C.A. § 
5107.

Once a claim is determined to be well grounded, the Board has 
the duty to assess the credibility and weight of the 
evidence.  See Madden v. Gober, 125 F.3d 1377 (Fed. Cir. 
1997) and cases cited therein.  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim; if so, the claim is denied.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The August 1995 VA general medical report contains a current 
diagnosis of tinnitus.  There is also evidence of a diagnosis 
of tinnitus in service, per the January 1992 service medical 
record.  At the August 1995 VA neurology examination, the 
veteran indicated that his tinnitus began in 1992.  While a 
lay person is not competent to render a diagnosis, he is 
competent to testify as to facts within his own observation 
and recollection, e.g., whether an incident or injury 
occurred in service.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Board finds the veteran competent to report 
that his ears began ringing in 1992.  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  The 
Board finds the veteran's testimony regarding his account of 
when his tinnitus began to be credible, especially in light 
of his history as a firearms instructor in service.  

The Board finds that the evidence is in support of service 
connection for tinnitus.  See Gilbert and Alemany, supra.  
Accordingly, service connection will be granted.

Entitlement to service connection for positive PPD test,
claimed as tuberculosis

Pertinent background

The service medical records reflect that the veteran was 
identified as a PPD [purified protein derivative (of 
tuberculin)] converter in April 1978.  The veteran was noted 
to be asymptomatic.  His status was reviewed in October 1978 
and again, no complaints or symptoms were noted.  X-rays 
taken in February 1979 revealed no active disease.  In March 
1981 the veteran's chest X-rays were noted to be within 
normal limits.  No apparent active disease was seen in his 
chest.  A November 1992 treatment record reflects that the 
veteran was again evaluated due to his status as a PPD 
converter.  He reported that he had not developed a cough nor 
had he coughed up any blood.  He had no night sweats, 
excessive fatigue, fever of unknown origin or unexplained 
weight loss.  This evaluation was repeated again in April 
1994 with the same response from the veteran.

At the August 1995 VA general medical examination, the 
veteran related that he was never diagnosed with clinical 
tuberculosis, but had a positive PPD or skin test.  Lungs 
were clear and equal to percussion and auscultation.  Chest 
X-rays showed no pleural abnormalities.  The examiner did not 
diagnose tuberculosis.  The diagnosis, by history of the 
veteran, was positive PPD.

Analysis

There is competent medical evidence of record of a positive 
in-service PPD test.  Therefore, the Board finds that 
arguably the second prong of the Caluza well-groundedness 
test is met.  The first and third prongs of the Caluza test, 
however, are not met, as the evidence does not show a current 
disability caused by the veteran's positive PPD test result, 
including a diagnosis of tuberculosis.  

The evidence relevant to the claim shows no current 
disability caused by the veteran's positive PPD test result.  
Under pertinent case law, it is clear that a fundamental 
element of a well grounded claim is competent evidence of 
"current disability" (medical diagnosis).  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Board notes that "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

As the Court has held, the regulatory definition of 
"disability" is the
". . . impairment of earning capacity resulting from such 
diseases or injuries and their residual conditions . . . ."  
38 C.F.R. § 4.1 (1998);  Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991).  Under these criteria, "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.

The Caluza nexus requirement may be satisfied by a 
presumption that certain diseases manifesting themselves 
within certain prescribed periods, including active pulmonary 
tuberculosis, are related to service.  Traut v. Brown, 6 Vet. 
App. 495 (1994); Goodsell v. Brown, 5 Vet. App. 36 (1993); 38 
U.S.C.A. §§ 1101(3), 1112(a), 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.307; 3.309 (1998).  However, the Board notes 
that pulmonary tuberculosis has not been diagnosed, as has 
been specifically stated by the examiner at the August 1995 
examination.  In addition, no other disease or disability 
linked to the positive PPD test has ever been diagnosed.  

The veteran's own assertions in his substantive appeal dated 
in August 1996 that he was "at a greater risk to contract 
[TB]" because of his positive PPD test result is not 
plausible evidence of either a current medical disability or 
of medical nexus to service.  Competent medical evidence is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The veteran 
is not qualified to offer an expert medical opinion on the 
relevance of laboratory reports or test results.  Cf. Allday 
v. Brown, 7 Vet. App. 517, 530 (1995).  In the absence of a 
diagnosis of TB, service connection may not be granted 
therefor.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  As the first and 
third prongs of Caluza have not been met, the claim is denied 
as not well grounded.

Additional Matter

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well-grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well-
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Although when a claim is not well grounded, VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, VA may be obligated to advise a 
claimant of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded. Specifically, medical evidence of a current 
diagnosis of active pulmonary tuberculosis within the 
presumptive period, or, if after the presumptive period, 
medical evidence of a nexus between the diagnosis of active 
pulmonary tuberculosis and service; or medical evidence 
demonstrating a nexus between a current diagnosis and the 
positive PPD test.

The Board notes the veteran's concern that he is at increased 
risk to contract tuberculosis because he is a PPD converter.  
However, as discussed above, service connection may only be 
granted for a current disability.  The Board hopes that the 
veteran will never develop tuberculosis.  However, if he 
does, he may file to reopen his claim, with appropriate 
medical evidence of disability.

Entitlement to service connection for right knee disability

Pertinent background

A review of the service medical records reflects that there 
is no evidence of complaints regarding, or treatment of, the 
veteran's right knee in service.

In his original claim for benefits dated in June 1995, the 
veteran requested service connection for arthritis in both 
knees.

The August 1995 VA general medical examiner noted that the 
veteran complained of the presence of aches in his right 
knee.  Physical examination of the right knee was entirely 
normal with no swelling, crepitus, positive drawer sign and 
full range of motion.  The diagnosis was normal right knee 
with strain most likely due to abnormal gait secondary to the 
left knee problem.

The veteran was granted service-connected for chronic 
synovitis of the left knee in a November 1995 rating 
decision.


Analysis

As stated above, in order for a claim to be well-grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

There is no evidence that the veteran ever complained of or 
was treated for a right knee problem in service.  Therefore, 
the second prong of Caluza has not been met.  The August 1995 
VA general medical examination also found that the veteran's 
right knee was entirely normal on examination.  The examiner 
stated that the veteran had full range of motion with no 
swelling, crepitus or positive drawer sign.  Therefore, there 
is no current disability; thus the first prong of Caluza has 
not been met.  

The Board does not dispute the veteran's contention that on 
occasion he experiences aches in his right knee.  The August 
1995 VA examiner noted that this discomfort is likely due to 
abnormal gait secondary to the service-connected left knee 
condition.  However, the veteran's discomfort is not a 
disability under VA law and regulations.  The Board finds 
that the absence of a medical diagnosis of a current 
disability is fatal to the veteran's claim for service 
connection, because without a diagnosis of a current 
disability, the claim is not well-grounded.  In Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-4, the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim on either a direct or a secondary basis.  
See also Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The 
benefit sought on appeal is accordingly denied.


Entitlement to service connection for iritis

Pertinent background

The September 1994 report of medical history reflect a 
diagnosis of chronic iritis in service.  The veteran was 
asymptomatic for this disability at the time of discharge.

The veteran underwent a VA visual examination in August 1995.  
He reported a history of recurrent idiopathic iritis in the 
right eye with the most recent episode occurring one month 
prior to the examination.  He indicated that the iritis was 
currently inactive.  The diagnosis was history of idiopathic 
iritis in the right eye.  The examiner noted that at the time 
of the examination, there was no evidence of active iritis or 
of persistent stigmata of previous episodes of iritis in 
either eye.

Analysis

The veteran was diagnosed with chronic iritis in service.  
Thus, the second prong of the Caluza test, outlined above, 
has been met.

However, as previously stated, the Court has held that "[i]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte, 10 Vet. App. 268 (1997); Brammer, 3 
Vet. App. 223 (1992), Rabideau, 2 Vet. App. 141 (1992).  In 
this instance, the veteran has proffered only his assertions 
that he is entitled to service connection for iritis.  
However, a medical diagnosis is required and he is not 
competent to render such an opinion.  See Espiritu, 2 Vet. 
App. 492 (1992).  There is no medical evidence of a current 
disability or of a link between the alleged disability and 
service.  Therefore, the first and third Caluza prongs have 
not been satisfied, and the veteran's claim for service 
connection for iritis is not well-grounded.  The claim is, 
therefore, denied.

Entitlement to service connection for hypertension 

Pertinent background

As stated above, the veteran's service medical records are 
associated with the claims file.  A February 1985 examination 
report recorded the veteran's blood pressure as 150/90.  It 
was recommended that his blood pressure be checked in the 
next three months.  At a June 1985 examination, the veteran's 
blood pressure was recorded as 164/88.  The examiner noted 
the presence of borderline hypertension.  The veteran was 
recommended to undergo blood pressure checks.  A May 1986 
examination report from the optometry clinic reflected that 
the veteran had hypertension.  At the separation examination 
dated in September 1993, the veteran's blood pressure was 
recorded as 140/84.  No diagnosis of hypertension was made.

Systolic readings of 160 or greater occurred in June 1985 
(164/88 and 168/80).  Diastolic readings of 90 or greater 
occurred in February 1985 (150/90), January 1993 (120/96) and 
February 1993 (148/96).  

A VA general medical examination was conducted on August 4, 
1995.  The veteran reported that he "has been aware that he 
had been told he had hypertension readings for the last 
several years and was called back for monitoring over a 
period of time."  The veteran indicated that his blood 
pressure readings decreased over the monitoring period.  He 
was never placed on medication.  Blood pressure recorded at 
the examination was 140/78.  A chest X-ray noted that the 
ascending aorta was mildly tortuous, consistent with a 
history of underlying hypertension.  The impression rendered 
with regard to the X-ray was that of a minor abnormality.  
The examiner indicated that hypertension was not evidenced on 
examination.  

Analysis

There is no competent diagnosis of hypertension in service of 
record.  The Board notes the presence of a May 1986 optical 
report which reflects that the veteran had hypertension.  
However, this is a conclusory statement which is not 
supported by the evidence of record.  There is no blood 
pressure reading associated with the report.  Although the 
veteran's blood pressure was monitored in service, save the 
May 1986 optical report notation, there is no report which 
reflects a diagnosis of hypertension in service, including 
the separation examination report.  Based on the foregoing, 
the Board finds that the second prong of Caluza has not been 
met.  

There is also no current diagnosis of hypertension.  The 
August 1995 VA examiner expressly found that hypertension was 
not evidenced on examination.  

As previously stated, the Court has held that "[i]n the 
absence of competent medical evidence of a current disability 
and a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte, 10 Vet. App. 268 (1997); Brammer, 3 Vet. App. 223 
(1992), Rabideau, 2 Vet. App. 141 (1992).  Therefore, the 
veteran's claim is not well-grounded and is accordingly 
denied.

Additional Matter

As discussed above, because the veteran's claims are not well 
grounded, VA is under no further duty to assist him. 38 
U.S.C.A. § 5107(a).  In this case, VA is not on notice of any 
known and existing evidence which would render the veteran's 
claims of entitlement to service connection for a right knee 
disability, iritis and hypertension plausible. The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claims well grounded.




ORDER

Entitlement to a compensable rating for residuals of Bell's 
palsy is denied.

Service connection for tinnitus is granted.

A well grounded claim of entitlement to service connection 
for a disability manifested by positive results of a PPD test 
not having been presented, the claim is denied.

A well grounded claim of entitlement to service connection 
for a right knee disability not having been presented, the 
claim is denied.

A well grounded claim for service connection for iritis not 
having been presented, the claim is denied.

A well grounded claim for service connection for hypertension 
not having been presented, the claim is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals




 

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).
- 19 -


- 17 -


